Citation Nr: 0929580	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractured middle, ring, and little fingers on the left hand 
with traumatic arthritis, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for residuals of 
right ankle avulsion fracture, lateral malleolus, with 
arthritis, currently evaluated as 20 percent disabling.  
 
3.  Entitlement to an increased evaluation for a right foot 
disability, status post surgery for hypertrophic extensor 
digitorum brevis, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for bursitis-
tendonitis of the right elbow with spur, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an increased evaluation for right ulnar 
nerve sensory neuropathy, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 10 percent disabling.    

7.  Entitlement to a compensable evaluation for residuals of 
a fractured nose.  

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The residuals of the Veteran's fractured fingers on the 
left hand with traumatic arthritis include traumatic 
arthritis of the middle and ring fingers, and pain in the 
proximal interphalangeal (PIP) joints of the middle, ring, 
and little fingers.

2.  The Veteran's right ankle avulsion fracture, lateral 
malleolus, with arthritis, is manifested by antalgic gait, 
active range of dorsiflexion from 0 degrees to 20 degrees, 
active range of plantar flexion from 0 degrees to 40 degrees, 
and no additional limitation of flexion or extension on 
repetitive use.

3.  The Veteran's right foot disability, status post surgery 
for hypertrophic extensor digitorum brevis, is manifested by 
tenderness, puffiness, abnormal weight bearing, and mildly 
antalgic gait.

4.  The Veteran's bursitis-tendonitis of the right elbow with 
spur is manifested by active range of flexion from 5 degrees 
to 130 degrees, active range of extension of 130 degrees to 5 
degrees, and no additional limitation of flexion or extension 
on repetitive use.

5.  The Veteran's right ulnar nerve sensory neuropathy is 
manifested by mild, incomplete paralysis.

6.  The Veteran's left knee disability is manifested by 
limitation of flexion to 125 degrees, with pain beginning at 
120 degrees, and x-ray evidence of arthritis.

7.  The Veteran's fractured nose is manifested by 70 percent 
left nasal obstruction and 0 percent right nasal obstruction.

8.  The Veteran's service-connected disabilities have not 
been shown to prevent him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of the Veteran's fractured middle, ring, and little 
fingers on the left hand with traumatic arthritis have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 
5003, 5010, 5222 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected residuals of right ankle avulsion 
fracture, lateral malleolus, with arthritis, have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, including Diagnostic Codes 5003, 5010, 
5271 (2008).

3.  The criteria for a rating in excess of 10 percent for a 
right foot disability, status post surgery for hypertrophic 
extensor digitorum brevis, are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5310 (2008).

4.  The criteria for a disability rating greater than 10 
percent for bursitis-tendonitis of the right elbow with spur 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2008).

5.  The criteria for an evaluation greater than 10 percent 
for right ulnar nerve sensory neuropathy are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2008).

6.  The criteria for assignment of a disability rating in 
excess of 10 percent for residuals of a left knee injury have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 
5003, 5257, 5261, 5262 (2008).

7.  The criteria for a compensable evaluation for residuals 
of a fractured nose are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2008).

8.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

Recently, the United States Court of Appeals for Veterans 
Claims (hereinafter, 'the Court') has held that, for an 
increased rating claim, VCAA notice should include notice 
that evidence of increased severity of the disorder or of 
greater interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a November 20006 evidentiary development letter in 
which the RO advised the appellant of the evidence needed to 
substantiate all of the claims on appeal.  The appellant was 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  This notice further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.  A September 2008 letter provided notice in 
compliance with Vazquez-Flores and informed the Veteran of 
the rating criteria that are pertinent to his increased 
rating claims.  

The Veteran's claims were readjudicated following the 
September 2008 notice letter in an April 2009 supplemental 
statement of the case.  Thus, any deficiencies in the content 
or timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's VA medical records.  The Veteran has 
informed VA that he is receiving benefits from the Social 
Security Administration (SSA).  VA submitted two requests to 
SSA for these records, but was informed in January 2007 that 
it was unable to locate the requested records.     

The RO arranged for the Veteran to undergo VA examinations in 
connection with all of the claims on appeal.  A VA 
examination report from December 2006 has been associated 
with the claims folder.  This examination thoroughly 
addressed all of the disabilities under consideration in this 
appeal, and provided appropriate clinical findings so as to 
allow the Board to rate his disabilities under the applicable 
rating criteria.  

The Board recognizes that the Veteran's attorney has asked VA 
to arrange for him to under a Social and Industrial Survery 
in regard to the TDIU claim.  However, the VA examination 
thoroughly addressed the severity of each of the Veteran's 
service-connected disabilities, and addressed the degree to 
which those disabilities interfere with his ability to work.  
The Board finds that this evidence of record provides 
sufficient information to adequately evaluate the claim, and 
that a Social and Industrial survey is not necessary.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Joints 
that are actually painful, unstable, or malaligned due to 
healed injury are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008), 
arthritis due to trauma that is substantiated by x-ray 
findings is rated under the rating criteria for degenerative 
arthritis.

Under Diagnostic Code 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71, Diagnostic Code 5003. 

A.  Middle, Ring, and Little Fingers on the Left Hand

The Veteran has claimed entitlement to an increased rating 
for residuals of fractured middle, ring, and little fingers 
on the left hand with traumatic arthritis.  This disability 
is currently rated 20 percent disabling by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5222, as favorable 
ankylosis of three digits of one hand.  The 20 percent rating 
is assigned for ankylosis of three fingers, excluding the 
thumb, on the Veteran's non-dominant (minor) hand.  

A 30 percent rating would be assignable under Diagnostic Code 
5222 if there is favorable ankylosis of the thumb and any two 
fingers.  A 30 percent rating would be warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5220, for favorable 
ankylosis of the index, long, ring, and little fingers on the 
non-dominant hand, while a 40 percent rating would be 
available under this diagnostic code for favorable ankylosis 
of the thumb and any three fingers on the non-dominant hand.  
A 40 percent rating is also allowed for favorable ankylosis 
of all five digits on the Veteran's minor hand under 
38 C.F.R. § 4.71a, Diagnostic Code 5220.

After a thorough review of the evidence of record, the Board 
finds that a disability rating in excess of 20 percent is not 
warranted.  The December 2006 VA examination report notes 
that the Veteran has pain in the PIP joints of the middle, 
ring, and little fingers on his left hand.  He reported 
intermittent pain that occurs about daily.  The pain is 
precipitated by picking things up or hitting his fingers.  On 
examination, there was no amputation of a digit or part of a 
digit.  There was no ankylosis.  The PIP joint on the long 
finger was enlarged.  There was no gap between the thumb pad 
and tips of the Veteran's fingers on attempted opposition of 
thumb to fingers.  There was a gap of less than one inch 
between the ring finger and proximal transverse crease of the 
hand on maximal flexion of the finger.  It was noted that 
there was slight decreased strength in the left middle finger 
tip in opposition to the thumb tip, but there was no pain 
with resisted motion.  The examiner diagnosed fractured left 
middle and ring finger with traumatic arthritis.  No 
disability of the index finger or thumb is noted on 
examination.

Neither the Veteran's VA medical records nor his own lay 
asserts otherwise suggest that the residuals of the Veteran's 
service-connected injury to his middle, ring, and little 
fingers have affected his thumb or index finger. 

In short, the Board concludes that the preponderance of the 
evidence is against granting a rating in excess of 20 percent 
for residuals of fractured middle, ring, and little fingers 
on the left hand with traumatic arthritis.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

B.  Right Ankle Avulsion Fracture, Lateral Malleolus, with 
Arthritis

The Veteran has also claimed entitlement to an increased 
evaluation for residuals of right ankle avulsion fracture, 
lateral malleolus, with arthritis.  

Before evaluating whether an increased rating for this 
disability is warranted, the Board must discuss the 
relationship between the ratings assigned for this disability 
and for the right foot disability, status post surgery for 
hypertrophic extensor digitorum brevis that, as will be 
discussed below, is currently evaluated as 10 percent 
disabling.  

A May 1996 rating decision increased a 10 percent rating for 
the right foot disability that was noted to include residuals 
of avulsion fracture, lateral malleolus and status post 
surgery extensor digitorum brevis muscle.  This rating was 
increased to 20 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, based on a finding of marked limitation of motion 
of the ankle.

An October 2004 rating decision granted a temporary 100 
percent evaluation from April 23, 2004, to May 31, 2004, 
based on the need for convalescence following a surgical 
procedure performed on the Veteran's right lower ankle, 
specifically an open biopsy and curettage with bone graft and 
internal fixation of a right femoral neck lesion with 
osteophyte excision at the right lateral malleolus with 
calcaneofibular ligament repair.  Effective June 1, 2004, the 
rating returned to its previous 20 percent, as subsequent 
examination from July 2004 showed the hardware in the right 
ankle was in good position.  The range of motion of the 
Veteran's right ankle was 35 degrees plantar flexion and 30 
degrees dorsiflexion, and there was clear indication of 
degenerative process involving the right ankle.  

The October 2004 rating decision also granted entitlement to 
service connection for arthritis of the right ankle, 
secondary to the service-connected disability of residuals of 
a right foot disability, including residuals of avulsion 
fracture, lateral malleolus and status post surgery for 
hypertrophic extensor digitorum.  A July 2004 examination 
found that the range of motion of the Veteran's right ankle 
was 35 degrees plantar flexion and 30 degrees dorsiflexion, 
and there was clear indication of degenerative process 
involving the right ankle.  A 10 percent rating was assigned 
under Diagnostic Code 5010 based on limitation of motion of 
the ankle with x-ray evidence of traumatic arthritis.

The May 2007 rating decision continued the 20 percent 
disability rating for residuals of a right foot disability, 
including residuals of avulsion fracture, lateral malleolus 
and status post surgery for hypertrophic extensor digitorum 
brevis, under Diagnostic Code 5271.  It also denied a rating 
in excess of 10 percent for arthritis of the right ankle 
under Diagnostic Code 5010.

These two issues, involving evaluation of residuals of the 
right ankle fracture and residuals of the surgical procedure 
on the Veteran's right foot, were reformulated in the April 
2009 supplemental statement of the case.  The supplemental 
statement of the case noted that the combined evaluation of 
the right ankle and foot disabilities was 30 percent.  These 
ratings were based on impairment related to the Veteran's 
limitation of motion and arthritis of the ankle as well as 
impairment of the right foot.  It was noted that the 
residuals of the ankle fracture and of the foot surgery had 
previously been listed together under a single diagnostic 
code (Diagnostic Code 5271) and that a separate rating had 
been assigned for arthritis (under Diagnostic Code 5010).  

Under this construction, the Veteran had essentially been 
assigned two separate disability ratings for limitation of 
motion of the right ankle.  The Board notes that this 
violates the rule against pyramiding by compensating the 
Veteran twice for the same manifestations of disability under 
different diagnostic codes.  38 C.F.R. § 4.14.  The RO 
therefore found it more appropriate to consider residuals of 
a right ankle fracture and arthritis of the right ankle 
together under the code for limitation of motion of the 
ankle.  The RO found that limitation of motion of the 
Veteran's right ankle most closely met the 20 percent rating 
criteria under Diagnostic Code 5271.  The RO also found that 
hypertrophy of the extensor digitorum brevis following foot 
surgery should be considered separately.  The separate 10 
percent rating assigned pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5310, for impairment of Muscle Group X, 
compensates the Veteran for the muscular component of his 
right foot disability.  Because the RO's reformulation did 
not reduce the combined 30 percent rating assigned for his 
foot and ankle disability, the Board finds that there was no 
prejudice to the Veteran in the RO's actions.  

The Board will now turn to the issue of whether an increased 
rating is warranted for the Veteran's right ankle avulsion 
fracture, lateral malleolus, with arthritis.  As discussed 
above, this disability is currently rated 20 percent 
disabling as limitation of motion of the ankle under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 20 percent 
evaluation is the highest rating that is available under this 
diagnostic code.  

An increased rating for the Veteran's ankle disability is not 
warranted in the absence of ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 assigns a 30 percent rating for 
ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
A 40 percent rating is assigned under this diagnostic code 
for ankylosis in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity.

The December 2006 VA examination report notes that, on 
examination, the Veteran had antalgic gait and increased wear 
on the lateral edge of the fore portion of his right shoe.  
The right ankle's active and passive ranges of dorsiflexion 
were 0 degrees to 20 degrees.  There was no additional 
limitation of motion on repetitive use.  Active range of 
plantar flexion was 0 degrees to 40 degrees, and passive 
range of plantar flexion was 0 degrees to 45 degrees.  There 
was no additional limitation of motion resulting from pain or 
repetitive use found on examination.

VA medical records from this period do not indicate that the 
Veteran has ankylosis of the right ankle.  Nor do these 
records suggest that factors such as pain, weakness, 
fatigability, or incoordination, result in a complete loss of 
range of motion so as to render his disability akin to 
ankylosis.

In short, the Board concludes that the preponderance of the 
evidence is against granting a rating in excess of 20 percent 
for residuals of right ankle avulsion fracture, lateral 
malleolus, with arthritis.  As the evidence preponderates 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra..
 
C.  Right Foot Disability, Status Post Surgery for 
Hypertrophic Extensor Digitorum Brevis

As discussed above, the Veteran has also claimed entitlement 
to an increased evaluation for a right foot disability, 
status post surgery for hypertrophic extensor digitorum 
brevis.  This disability is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5310.  
Diagnostic Code 5310 concerns Muscle Group X, which 
encompasses the plantar and dorsal intrinsic muscles of the 
foot, and their functions include movements of the forefoot 
and toes and propulsion thrust in walking.  The extensor 
digitorum brevis is a dorsal muscle, and the Veteran's 10 
percent rating is assigned for moderate disability.  A 10 
percent rating is assigned for moderate or moderately severe 
dorsal disability, while a 20 percent rating is warranted for 
severe dorsal disability.   

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury. Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2008).

The December 2006 VA examination report noted that the 
Veteran reported pain in the lateral aspect of the foot while 
standing, walking, and at rest.  He reported lack of 
endurance in the lateral aspect of the foot while standing 
and walking.  He reported swelling and redness of the lateral 
aspect of the foot when at rest.  He reported no heat, 
stiffness, or fatigability.  He reported experiencing one to 
three flare ups per month, and reported that these flare ups 
last one to two days and result in loss of motion and loss of 
function.  They are precipitated by turning his ankle when 
stepping down and are alleviated by heat, rest, and 
elevation.  

On examination, there was no objective evidence of painful 
motion, swelling, instability, or weakness.  There was 
objective evidence of tenderness in the lateral mid foot and 
below the lateral malleolus.  There was a puffy area a little 
anterior/distal to the lateral malleolus latera foot.  This 
area was tender.  The Veteran's feet were symmetrical in 
appearance except for prominence in this area of the right 
foot.  An unusual shoe wear pattern was a sign of abnormal 
weight bearing.  The right dorsalis pedis pulse was 
decreased, but there were no signs of vascular disease.  The 
Veteran's skin was normal, but it was slightly dry on both 
feet.  There was no muscle atrophy.  The examiner noted 
normal, symmetrical arches and Achilles.  There was a scar, 
lateral mid foot, that was nontender and without elevation, 
depression, adhesion, etc.  The Veteran's gait was mildly 
antalgic.  He had a walker but did not appear to put much 
weight on it.  He could also walk without using the walker 
and had the same mild antalgic gait.  The examiner diagnosed 
status post residuals of avulsion fracture lateral malleolus, 
status post surgery for extensor digitorum brevis.

The Board finds that the level of disability reflected by the 
December 2006 findings does not constitute a 'severe' level 
of disability as contemplated by the rating criteria.  The 
disability at issue did not result from a through and through 
or deep penetrating wound, and the Veteran's service 
treatment records do not reflect that the Veteran required 
prolonged hospitalization for this injury.  The cardinal 
signs and symptoms of disability as noted above are largely 
not shown on objective examination, but the Veteran did 
report fatigability and pain, and there was objective 
evidence of abnormal weight bearing.  The Veteran's pain and 
fatigue are not characterized as severe, however, and his 
gait is mildly antalgic.

The Veteran's scars were not shown to be depressed and 
adherent, and there is no evidence of loss of deep fascia or 
muscle substance.  Severe impairment of muscle function was 
not found, nor were any of the signs of severe muscle 
disability noted above.

The preponderance of the evidence is against assigning a 
rating in excess of 10 percent for the Veteran's right foot, 
status post surgery for hypertrophic extensor digitorum 
brevis, and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2008).

D.  Bursitis-Tendonitis of Right Elbow with Spur

The Veteran has also claimed entitlement to an increased 
evaluation for bursitis-tendonitis of the right elbow with 
spur.  This disability is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  
Diseases rated under this diagnostic code are to be rated as 
degenerative arthritis based on limitation of motion of the 
affected part.  

Limitation of motion of the elbow is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205 through 5208.  Diagnostic Code 
5205 applies to ankylosis of the elbow and assigns a 40 
percent rating for favorable ankylosis at an angle between 90 
degrees and 70 degrees of the Veteran's dominant (right) 
elbow.  Diagnostic Code 5206 assigns a 20 percent rating when 
flexion of the dominant elbow is limited to 90 degrees.  
Diagnostic Code 5207 assigns a 20 percent rating when 
extension of the dominant elbow is limited to 75 degrees.  
Diagnostic Code 5208 assigns a 20 percent rating for flexion 
of the forearm limited to 100 degrees and extension of the 
forearm limited to 45 degrees.  

The December 2006 VA examination report notes that the 
Veteran's active and passive ranges of flexion were 5 degrees 
to 130 degrees.  Active range of extension was 130 degrees to 
5 degrees, while passive range of extension was from 135 
degrees to 5 degrees.  Active and passive ranges of pronation 
were 0 degrees to 90 degrees.  Active and passive ranges of 
supination were 0 degrees to 85 degrees.  There was no 
additional limitation of flexion, extension, pronation, or 
supination resulting from pain or repetitive use.

The Veteran's VA medical records do not otherwise suggests 
ankylosis.  Therefore, an increased rating under Diagnostic 
Code 5205 is not warranted.  

In the absence of evidence of flexion limited to 90 degrees, 
an increased rating under Diagnostic Code 5206 is not 
warranted.  In the absence of evidence of limitation of 
extension to 75 degrees, a 20 percent rating is not warranted 
under Diagnostic Code 5207.  Because flexion is not limited 
to 100 degrees accompanied by extension limited to 45 
degrees, a 20 percent rating is not warranted under 
Diagnostic Code 5208.  Furthermore, it was specifically found 
on examination that there was no additional limitation 
resulting from pain or repetitive use so as to warrant a 
higher rating under any of these criteria.  See Deluca, 
supra.

In short, the Board concludes that the preponderance of the 
evidence is against granting a rating in excess of 10 percent 
for bursitis-tendonitis of the right elbow with spur.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra..

E.  Right Ulnar Nerve Sensory Neuropathy

The Veteran has also claimed entitlement to an increased 
evaluation for right ulnar nerve sensory neuropathy.  This 
disability is currently evaluated as 10 percent disabling for 
mild, incomplete paralysis of the median nerve on the 
dominant side under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  
A 30 percent rating is available for moderate, incomplete 
paralysis under this diagnostic code, a 50 percent rating is 
warranted for severe, incomplete paralysis, and a 70 percent 
rating is warranted for complete paralysis.

A note in the Rating Schedule pertaining to 'Diseases of the 
Peripheral Nerves' provides that the term 'incomplete 
paralysis' indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8730 (2008).

The December 2006 VA examination report notes that the 
Veteran reported tingling and numbness to the medial aspect 
of the elbow and stated that it can extend to the ulnar 
aspect of the hand and the little finger.  It noted that the 
Veteran's whole right hand can feel weak when numbness and 
tingling are present.  The Veteran reported weakness, 
numbness, and paresthesias.  

On motor examination, the Veteran's muscle strength was noted 
to be 5.  There was no weakness of the elbow, wrist, fingers, 
or thumb, including no weakness for flexion, extension, 
supination, or pronation of the elbow; dorsiflexion or 
plantar flexion of the wrist; grip, opposition of fingers to 
thumb tips, or abduction of fingers.  It was noted that the 
ulnar nerve was affected.  

The sensory function report noted normal vibration.  Pain and 
light touch were decreased along the ulnar aspect of the 
forearm, hand, and little finger.  Position sense was normal. 
The ulnar nerve was noted to be affected.  The examiner noted 
that paralysis and neuralgia were absent, but that neuritis 
was present.  It was noted that no joint functions were 
affected by the nerve disorder.

The Board finds that the current 10 percent disability 
rating, reflecting mild paralysis, most appropriately 
compensates the neuritis in the Veteran's right ulnar nerve.  
The normal vibration and the absence of paralysis and 
neuralgia are significant in this respect.  Furthermore, the 
absence of muscle weakness and the lack of nerve interference 
with joint function weigh against assigning a 30 percent 
rating based on findings of moderate disability.

The Board has reviewed the remainder of the medical evidence 
for this period on appeal and finds that these records do not 
contain evidence of moderate, incomplete paralysis of the 
ulnar nerve.  

Therefore, the Board finds that the preponderance of the 
evidence of record is against granting a rating in excess of 
10 percent for sensory neuropathy of the right ulnar nerve.  
As the preponderance of the probative evidence of record is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

F.  Left Knee Arthritis

The Veteran has also claimed entitlement to an increased 
evaluation for left knee arthritis.  

As noted above, under Diagnostic Code 5003, degenerative 
arthritis, when substantiated by x-rays, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X- ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, and a 10 
percent disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71, Diagnostic Code 5003. 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In 
VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA 
General Counsel held that when considering Diagnostic Codes 
5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may 
receive a rating for limitation in flexion only, limitation 
of extension only, or separate ratings for limitations in 
both flexion and extension.  Where a veteran has both a 
limitation of flexion, and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If 
the veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  In the alternative, a compensable rating may be 
granted by virtue of 38 C.F.R. § 4.59.

The Veteran's left knee arthritis is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnotic Code 
5257, for mild recurrent subluxation or lateral instability.  

The Board finds that a rating in excess of 10 percent is not 
warranted.  The December 2006 VA examination report notes 
active and passive limitation of flexion from 0 degrees to 
125 degrees, with pain beginning at 120 degrees.  On 
repetitive use, pain limited flexion to 120 degrees.  
Extension was to 0 degrees, and there was no additional 
limitation of motion on repetitive use.  

The examiner noted crepitus, tenderness, painful movement, 
and guarding of movement in the left knee.  There was no mass 
behind the knee, clicks or snaps, grinding, instability, 
patellar abnormality, meniscus abnormality, other tendon or 
bursa, or other knee abnormality.  

As noted above, the Veteran's left knee is limited in flexion 
to a noncompensable degree, even when taking into account 
additional disability resulting from the DeLuca factors.  
There is also objective evidence of pain on motion.  While no 
x-rays were ordered at the December 2006 examination, the 
Board notes that x-ray evidence of arthritis of the left knee 
is of record.  Furthermore, the VA examination report 
expressly notes no instability.  The Board finds that the 
Veteran's left knee disability is most appropriately rated as 
10 percent disabling under Diagnostic Code 5003.  

The Veteran's VA treatment records do not otherwise reflect 
evidence of instability that meets the criteria for a 
compensable rating.  The Board notes that records from 
October 2005 reflect that the Veteran complained of his left 
knee giving way.  However, neither the VA examination report 
that was discussed above nor the remaining medical evidence 
of record includes findings of left knee instability.  An 
October 2005 VA medical record expressly notes that the 
Veteran's left knee was stable.  This record also reflects 
that there was no effusion and the knee was stable to varus 
and valgus stress tests.  Lachman's was negative and pulses 
were palpable.  There was gross sensation.  There was also 
tenderness of the medial joint line and the lateral joint 
line.     

A January 2006 VA medical record notes that the Veteran 
complained of left knee pain that was worse on stairs.  On 
examination, there was no effusion or mild medial joint line 
tenderness.  There was no instability, but there was 
patellofemoral crepitus.  An MRI showed no left knee internal 
derangement.  An October 2006 VA medical record notes that 
the Veteran's left knee catches at times but there was no 
internal derangement.  While the Veteran has complained of 
instability in the knee, none of the competent medical 
evaluations of record confirms such instability, and the 
Board ultimately places more probative weight on the 
objective clinical findings noted on examination.  Therefore, 
the Board finds that a separate rating under Diagnostic Code 
5257 is not warranted.

In short, the Board concludes that the preponderance of the 
evidence is against granting a rating in excess of 10 percent 
for left knee arthritis, and the preponderance of the 
evidence is against granting a separate disability rating for 
left knee instability.  As the evidence preponderates against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and an increased rating must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra..



G.  Residuals of a Fractured Nose

The Veteran has also claimed entitlement to a compensable 
evaluation for residuals of a fractured nose.  This 
disability is currently evaluated as 0 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6502.  This 
diagnostic code provides a 10 percent rating for traumatic 
deviation of the nasal septum, with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction to 
one side,  There is no higher rating under this diagnostic 
code.

Under 38 C.F.R. § 4.97, Diagnostic Code 6504, which applies 
to loss of part of the nose, or scars, a 10 percent rating is 
warranted for loss of part of one ala, or other obvious 
disfigurement.  A 30 percent rating is warranted for loss of 
part of the nose, or scars, resulting in exposure of both 
nasal passages.  An increased rating may also be evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, as 
disfigurement of the head, face, or neck.  

Disfigurement of the head, face, or neck is evaluated as 
follows: with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement (80 percent); 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features of paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement (50 percent); with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement (30 percent); and with one characteristic of 
disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).

The 8 characteristics of disfigurement, for the purposes of 
evaluation under § 4.118, are: (1) scar 5 or more inches (13 
or more cm) in length; (2) scar at least one-quarter inch (.6 
cm) wide at widest part; (3) surface contour of scar elevated 
or depressed on palpation; (4) skin adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm); (6) skin texture 
abnormal (irregular, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm) ; (7) underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm); 
and (8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm).  Id. at Note (1).

The December 2006 VA examination report notes that the 
Veteran has constant breathing difficulty.  There were signs 
of 70 percent left nasal obstruction and 0 percent right 
nasal obstruction.  There were no nasal polyps and no septal 
deviation.  There was no permanent hypertrophy of turbinates 
from bacterial rhinitis.  Rhinoscleroma was not present.  
There was no tissue loss, scarring, or deformity of the nose.  
There was no evidence of Wegener's granulomatosis or 
granulomatous infection.  

As noted above, no higher evaluation is available under 
Diagnostic Code 6502.  Nor is a higher rating warranted under 
Diagnostic Code 6504, as the evidence does not reflect scars 
or loss of part of the nose resulting in exposure of both 
nasal passages.  Nor is a higher rating warranted for 
disfigurement under Diagnostic Code 7800, as the December 
2006 examination report expressly notes no tissue loss, 
scarring, or deformity.

The Board finds that the preponderance of the probative 
evidence of record is against the claim of entitlement to a 
compensable rating for residuals of a fractured nose.  
Consequently, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.
 
III.  TDIU

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2008).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, 'presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider.'  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration.

In the case at hand, the Veteran is not service-connected for 
any disability that has not been discussed above.  Combining 
these ratings under 38 C.F.R. §§ 4.25 and 4.26 results in a 
60 percent disability rating.  These disabilities do not 
satisfy the schedular TDIU criteria.  The Board must now 
consider whether the Veteran is, in fact, unemployable due to 
his service-connected disabilities so as to warrant 
consideration of a TDIU on an extraschedular basis.  

The Veteran's July 2006 TDIU claim form reflects that he was 
born in May 1955.  He did not identify which service-
connected disabilities prevented him from working full time.  
He noted that he last worked full time with VA vocational 
rehabilitation at the national cemetery in 1997.  He 
indicated that he became too disabled to work in 1989.  The 
Veteran noted that he had not worked in the last five years.  
He noted that he left his last job because of his disability.  
He noted that he had not tried to obtain employment since he 
became too disabled to work.  The Veteran reported that he 
completed four years of college and that he had completed a 
bachelor of arts, applied science, since becoming too 
disabled to work.  

In October 1989, the Veteran was granted SSA disability 
benefits.  This decision was based primarily on the Veteran's 
nonservice-connected psychiatric disabilities.  

The Veteran's VA medical records reflect that he underwent 
surgeries on his right ankle, hip, and neck in 2004.  He was 
subsequently going to physical therapy for the hip and ankle.

A July 2004 VA orthopedic clinic note states that the 
Veteran's work required climbing on ladders and that he was 
not ready to return to that activity yet.  It was noted that 
he may return to work after completion of physical therapy in 
three weeks, but he would do no climbing until seen again 
three months later for his follow up.

Notes from October 2004 and November 2004 reflect that the 
Veteran had returned to full duty at work.  The October 2004 
note indicates that the Veteran's right foot would hurt at 
the end of the day, and the November 2004 record reflects 
that the Veteran had developed increased hip area pain.  

An October 2005 VA medical center physical therapy outpatient 
initial evaluation/comprehensive consultation following a 
right shoulder injury notes that the Veteran reported that he 
works as a painter and the pain interferes with his job.  

According to the December 2006 VA examination report, the 
Veteran reported to the examiner that he had not worked for 
several years and was collecting Social Security benefits for 
a nervous condition.  The examiner opined that, at the 
current time, the Veteran's usual physical labor (painting) 
would not be tolerated due to his non-service-connected right 
hip and right shoulder disability, though by the medical 
records the Veteran has worked some since his hip surgery but 
before the onset of the shoulder condition.  The examiner 
further stated that the addition of the non-service-connected 
right shoulder condition precludes any physical labor.  He 
also stated that heavy physical labor would probably be 
excluded because of the Veteran's service-connected right 
elbow, left knee, and right ankle conditions.  The examiner 
further stated that the Veteran had obviously been doing some 
light physical labor prior to the onset of the right hip 
condition.  He also concluded that the Veteran's service-
connected conditions would not preclude sedentary work.

In a January 2007 statement, the Veteran reported that he had 
been on Social Security disability for 18 years and did not 
work.  He said that the doctor asked him what kind of work he 
had been doing, and that he replied he was a painter in the 
Air Force.  

The Board notes that there is some discrepancy over when the 
Veteran last held a full time job.  Nevertheless, even 
assuming that the Veteran has not worked since he filed his 
TDIU claim, the Board finds that the preponderance of the 
evidence is against the Veteran's contention that he is 
unemployable due solely to his service-connected 
disabilities.  

In particular, the Board notes that the Veteran's SSA 
disability benefits were granted in large part because of his 
psychiatric disabilities, which have not been shown to be 
related to his military service.  Furthermore, the December 
2006 VA examination report expressly rules out heavy physical 
labor due to the Veteran's service-connected disabilities but 
notes that the Veteran had been performing some light 
physical labor prior to the onset of the non-service-
connected right hip disability, suggesting that such 
employment would not be precluded due solely to service-
connected disabilities.  

The examiner also expressly concluded that the Veteran would 
not be precluded from engaging in sedentary employment due to 
his service-connected disabilities.  Furthermore, the Board 
notes that the Veteran has completed four years of college.  
While the Board has not considered the Veteran's age or non-
service-connected disabilities in reaching this conclusion, 
it has taken into account the Veteran's college education and 
the degree of disability caused by his service-connected 
disabilities in finding that the Veteran is not precluded 
from full-time sedentary employment due to his service-
connected disabilities.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against referring the 
Veteran's claim for TDIU on an extraschedular basis.  The 
evidence in this case does not show that the Veteran is 
unable to follow a substantially gainful occupation due to 
service-connected disabilities.  In reaching this decision, 
the Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, there is no doubt 
to be resolved.




ORDER


Entitlement to an increased evaluation for residuals of 
fractured middle, ring, and little fingers on the left hand 
with traumatic arthritis, currently evaluated as 20 percent 
disabling, is denied.  

Entitlement to an increased evaluation for residuals of right 
ankle avulsion fracture, lateral malleolus, with arthritis, 
currently evaluated as 20 percent disabling, is denied.  
 
Entitlement to an increased evaluation for a right foot 
disability, status post surgery for hypertrophic extensor 
digitorum brevis, currently evaluated as 10 percent 
disabling, is denied.  

Entitlement to an increased evaluation for bursitis-
tendonitis of the right elbow with spur, currently evaluated 
as 10 percent disabling, is denied.  

Entitlement to an increased evaluation for right ulnar nerve 
sensory neuropathy, currently evaluated as 10 percent 
disabling, is denied.  

Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 10 percent disabling, is 
denied.  

Entitlement to an increased evaluation for residuals of a 
fractured nose, currently evaluated as 10 percent disabling, 
is denied.  

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


